Jackson Township Files Complaint with Department of Justice over Religious
Blockbusting
By Shore News Network - Jul 27, 2016
id”! '-__..‘v .I'
0h: THE lease. emanation:
.. SHIT EnnP_leS'"
coupons a DISCOUNTS!
WE PRINT 0N EVERYTHING!
732.994.5112 scnttnmnnrcrtuenommv
Now Hiring
Apply today at
wwwsix_agsjobsxom
\
JACKSON-Rob Nixon, president of the Jackson Township municipal council announced Tuesday
night that the township has _led complaints with the Department of Justice and the New Jersey
Attorney General over a blod(-busting style plan announced by Orthodox Jewish leaders in New




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-53 Filed 09/06/19 Page 1 of 2 PageID: 1350
York City.
Rabbi Shmuel Le_<owitz, of Agudath Israel International, in November announced and edict to
his congregation that they should consider buying all available land surrounding Lakewood in
what he referred to as gay (non-jewish) neighborhoods. Le_<owitz told his congregation and
other leaders they should buy all available housing units and land in order to “turn around”
Jad<son, Brick, Toms River and Howell, to expand the predominantly Orthodox enclave of
Lakewood into surrounding communities.
In the months after the Rabbi’s decree, land prospecting hit a feverish pace in Jackson and neighboring towns,
leading to hundreds of harassment complaints from both Jewish and non-Jewish residents living in those
communities. The pace of prospecting fever hit a breaking point in Jad<son and Toms River which border
Lakewood, forcing both towns to enact tougher door to door soliciting laws. Toms River Mayor Thomas
Kelaher went as far as describing the land rush as an invasion, later through the township council, enacted
cease and desist zones to prohibit all real estate door to door soliciting.
In Jad<son, a tougher “no-knock" ordinance was enacted along with a landlord registration ordinance to
regulate the sharp increase in rental properties owned by layers of limited liability corporation (LLC) protection.
Nixon said the township, after watching videos _’om Agudath Israel of America’s 2016 leadership summit had
enough evidence to formally ad<nowledge the practice as block busting and to lodge complaints at both the
state and federal level.
Nixon described Jackson Township as a richly diverse community that welcomes all people, but said the idea of one group’s goal of “turning around” the town was
not acceptable. He added that he doesn’t want to keep anyone from moving to Jackson, but added, Jackson Township dos not need any turning around.
In a packed meeting room, residents exprssed their concerns to Nixon and gave suggestions on what they would like to see happen in the township.
Nixon added that the threat can be eliminated if people held their ground and refused the offers being made on their properties and remain committed to Jackson
Township and their neighbors. However, large sections of the town have begun the process of being “turned around” as entire neighborhoods have gone up for
sale and homeowners fearing a future real estate collapse took offers from “Schtickle Pioneers” seeking to prospect for land in hopes that the eventual take over
would lead to even higher land valus, a process that took about 10 years in Lakewood, according to Le_<owitz.
For now, the township is at the mercy of the Department of Justice and the State of New Jersey. Whether or not an invstigation will be conducted or if formal
charges will be _led remains unknown.
Comment on this story...
The Eye Center “a
at Jackson
Now Hiring
Apply today at
www.5ix_agsjobs.com
Shore News Network
Shore News Network is Ocean County's Authentically Local News Source, serving the county since 2008.
®




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-53 Filed 09/06/19 Page 2 of 2 PageID: 1351
